UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7516



WILLIAM M. FINN,

                                              Plaintiff - Appellant,

          versus


LIEUTENANT SPIKER; SERGEANT HICKS; LIEUTENANT
MOORE; CAPTAIN D. FLIPPEN,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-05-542-3)


Submitted: February 23, 2006                    Decided: March 2, 2006


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William M. Finn, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          William   M.   Finn     appeals   the    district   court’s   order

dismissing without prejudice his 42 U.S.C. § 1983 (2000) action for

failure to comply with a court order regarding filing fees.                We

have   reviewed   the    record     and     find   no   reversible      error.

Accordingly, we affirm on the reasoning of the district court. See

Finn v. Spiker, No. CA-05-542-3 (E.D. Va. Sept. 13, 2005).            We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                     AFFIRMED




                                   - 2 -